Exhibit 10.95

AMENDMENT TO RESTRICTED STOCK AWARD CONTRACT

The Restricted Stock Award Contract between HCI Group, Inc. (formerly Homeowners
Choice, Inc.) and Anthony Saravanos having a grant date of May 16, 2013 and by
which 24,000 shares of HCI Group, Inc. restricted stock were awarded to Mr.
Saravanos is hereby amended so that the portion of the award relating to 6,000
shares that would vest one year after the Fair Market Value equals or exceeds
$50 per share for 20 consecutive trading days is cancelled effective March 2,
2016.

Agreed to this 2nd day of March 2016.

 

 

 

Anthony Saravanos

HCI Group, Inc. By:  

 

  Paresh Patel, Chief Executive Officer